DETAILED ACTION
This communication is responsive to the Applicant’s Remarks and Amendments filed on 4/6/2021 and the examiner's amendment on 6/17/2021. 
Claims 1, 7-8, 14-15, 20, 23-24, 26, 28, 30 and 32 are pending. Claims 1, 7-8, 14-15, 20, 23-24, 26, 28, 30 and 32 have been examined and are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant's representative and the examiner discussed proposed examiner amendments to move the application towards allowance on 5/27/2021. The examiner and applicant discussed proposed examiner amendments to claim 1 to clarify the claim language that would overcome the prior art references Leavens in view of Muller, and further with Tinsman and with Holtz, and that would distinguish it from other prior arts in the related field. Examiner and applicant discussed amendments to propagate the proposed changes to the other similar independent claims and to their respective dependent claims, as necessary. Authorization for this examiner’s amendment was given by the Applicant's representative, William E. Jacklin, Reg. No. 64894, on 6/17/2021. 

The application has been amended as follows: 
1. (Currently Amended) An apparatus comprising:
a media comparator to compare respective instances of media conveyed in respective ones of a plurality of broadcast signals associated with corresponding different affiliates of a national broadcaster to identify a broadcast interval having different media conveyed among at least some of the broadcast signals; and
an insertion opportunity identifier to: 
count a number of unique instances of media conveyed among the plurality of broadcast signals during the broadcast interval to determine a number of different instances of media conveyed among the plurality of broadcast signals during the broadcast interval; and
determine that the broadcast interval is associated with a local advertisement insertion opportunity when: 
the number of different instances of media conveyed among the plurality of broadcast signals during the broadcast interval satisfies a first threshold; and
is within a second threshold associated with the duration of the broadcast interval; and
wherein the media comparator and the insertion opportunity identifier are executed by hardware or at least one processor.

6. (Cancelled) 


compare respective instances of media conveyed in respective ones of a plurality of broadcast signals associated with corresponding different affiliates of a national broadcaster to identify a broadcast interval having different media conveyed among at least some of the broadcast signals; 
count a number of unique instances of media conveyed among the plurality of broadcast signals during the broadcast interval to determine a number of different instances of media conveyed among the plurality of broadcast signals during the broadcast interval; and
determine that the broadcast interval is associated with a local advertisement insertion opportunity when: 
the number of different instances of media conveyed among the plurality of broadcast signals during the broadcast interval satisfies a first threshold; and
is within a second threshold associated with the duration of the broadcast interval. 

13. (Cancelled) 

15. (Currently Amended) A method comprising:
comparing, by executing an instruction with a processor, respective instances of media conveyed in respective ones of a plurality of broadcast signals associated with corresponding different affiliates of a national broadcaster to identify a broadcast interval having different media conveyed among at least some of the broadcast signals;
counting, by executing an instruction with the processor, a number of unique instances of media conveyed among the plurality of broadcast signals during the broadcast interval to determine a number of different instances of media conveyed among the plurality of broadcast signals during the broadcast interval; and
determining, by executing an instruction with the processor, that the broadcast interval is associated with a local advertisement insertion opportunity when: 
the number of different instances of media conveyed among the plurality of the broadcast signals during the broadcast interval satisfies a first threshold; and
is within a second threshold associated with the duration of the broadcast interval. 

21. (Cancelled)

22. (Cancelled)

24. (Currently Amended) An apparatus comprising:
memory; and
processor circuitry to execute computer readable instructions to at least:
compare respective instances of media conveyed in respective ones of a plurality of broadcast signals associated with corresponding different affiliates of a national broadcaster to identify a broadcast interval having different media conveyed among at least some of the broadcast signals; 
count a number of unique instances of media conveyed among the plurality of broadcast signals during the broadcast interval to determine a number of different instances of media conveyed among the plurality of broadcast signals during the broadcast interval; and
that the broadcast interval is associated with a local advertisement insertion opportunity when: 
the number of different instances of media conveyed among the plurality of broadcast signals during the broadcast interval satisfies a first threshold; and
is within a second threshold associated with the duration of the broadcast interval.

25. (Cancelled) 

27. (Cancelled)

29. (Cancelled)

31. (Cancelled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner has fully considered the Applicant’s arguments and amendments filed on 4/6/2021, and further with the Examiner’s Amendment filed on 6/17/2021, and found them to be persuasive. The Examiner finds the claimed invention, as amended above, to be patentably distinct from the prior art of record. The cited references Leavens in view of Muller, and further with Tinsman and with Holtz, fails to explicitly disclose the features of amended claim 1. The amended claim 1 limitations, when taken in context of the entire claim, are not anticipated nor made obvious by the combination of Leavens in view of Muller, and further with Tinsman and with Holtz, and are patentably distinct from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/Michael Li/Examiner, Art Unit 2457 



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457